                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


JEFFREY D. KRUMM,                                      )
                                                       )
               Plaintiff,                              )
                                                       )
       vs.                                             )       Case No. 2:19-cv-04218-MDH
                                                       )
ZIMMER U.S., INC., ZIMMER, INC., and                   )
ZIMMER-BIOMET HOLDINGS, INC.,                          )
                                                       )
               Defendants.                             )


     SECOND AMENDED SCHEDULING AND TRIAL ORDER FOR JURY TRIAL

       Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, the parties are

Ordered to comply with the following Second Amended Schedule and Order:

A.     DISCOVERY.

       The parties are ORDERED to work cooperatively and communicate regularly so that

discovery can be completed in as cost efficient manner as possible. Counsel shall conduct

themselves consistent with their roles as officers of the court and treat each other, all parties, and

witnesses in a professional, courteous and respectful manner. Communication from opposing

counsel shall receive prompt and responsive replies.

       The parties are expected to review the Principles for the Discovery of Electronically

Stored Information prior to the Rule 26(f) conference and to discuss the corresponding Checklist

for Rule 26(f) Meet and Confer during the conference. Both documents are available on the

Court’s website under “Local Rules, ESI Principles, Procedures & Fees.”

http://www.mow.uscourts.gov/district/rules.html




         Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 1 of 11
       1.      All pretrial discovery authorized by the Federal Rules of Civil Procedure shall be

conducted consistent with the Rules of Civil Procedure and the Local Rules of the Western

District of Missouri. Discovery shall be completed on or before December 13, 2021. This

means that all discovery shall be completed, not simply submitted, on the date specified by this

paragraph. Accordingly, all discovery requests and depositions shall be submitted and/or

scheduled prior to the date specified in this paragraph and shall allow sufficient time for

completion within the time specified by the Federal Rules of Civil Procedure, the Local Court

Rules, and/or orders of this Court. The Court reserves the right to exercise control over the

taking of depositions.

       2.      Prior to the close of discovery, the parties shall jointly file a status report advising

the Court of the status of discovery to include a description of all discovery completed, all

discovery scheduled but not yet completed, all discovery at that time identified as necessary but

not yet scheduled and all existing discovery disputes. These reports will be due on May 14,

2021; August 16, 2021 and November 15, 2021.

B.     EXPERTS.

       1.      The plaintiff shall designate any expert witnesses on or before October 12, 2021,

and the defendant shall designate any expert witnesses on or before November 16, 2021. This

paragraph applies to all witnesses from whom expert opinions will be elicited, regardless of

whether or not the witness was specially retained to provide trial testimony. This includes any

person who may present evidence under Rules 702, 703 or 705 of the Federal Rules of Civil

Procedure.

       2.      Along with each party’s designation of expert witnesses, each party shall provide

the other parties with an affidavit from each expert witness designated pursuant to paragraph 1



                                                  2

        Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 2 of 11
above. See FRCP 26(a)(2)(B). The affidavit shall include a complete statement of all opinions to

be expressed and the basis and reasons therefor, the data or other information considered by the

witness in forming the opinions, any exhibits to be used as a summary of or support for the

opinions, the qualifications of the witness (including a list of all publications authored by the

witness within the preceding ten years), the compensation to be paid for the study and testimony,

and a listing of any other cases in which the witness has testified as an expert at trial or by

deposition within the preceding four years. The expert’s testimony will be limited to opinions

and information contained in the report and in any depositions that might be taken.

        3.        With respect to treating physicians, the requirements of paragraph 2 above and

FRCP 26(a)(2)(B) may be satisfied by providing a copy of all the treating physician’s files,

records and notes relating to the treating physician’s patient to the opposing party. For the

purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist or

other practitioner of the healing arts) retained by a party for the primary purpose of providing

care and treatment and not retained for the primary purpose of providing testimony at trial. Any

testimony offered by a treating physician will be limited to information appearing in his/her files,

records and notes relating to the patient unless additional opinions are disclosed in an affidavit or

in the physician’s deposition as described in paragraph 2 above.

        4.        Experts will be made available for deposition in the order in which they are

disclosed and within thirty (30) days of the date they are disclosed unless otherwise agreed upon

by the parties.

C.     DISCOVERY MOTIONS.

        Absent extraordinary circumstances, all discovery motions will be filed on or before

December 17, 2021. See Local Rule 37.1 for procedures that must be followed before filing a



                                                   3

         Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 3 of 11
discovery motion. The Court will not entertain any discovery motion absent full compliance

with Local Rule 37.1. Any discovery motion filed without complying with Local Rule 37.1 will

be denied. Prior to bringing any discovery dispute before the Court, the parties are reminded to

consult the Principles for the Discovery of Electronically Stored Information available on the

Court’s website under “Local Rules, ESI Principles, Procedures & Fees.”

http://www.mow.uscourts.gov/district/rules.html In the event that a teleconference is needed,

my courtroom deputy may be reached at 417-865-3741. All teleconference requests should be

directed to her. Each party to the dispute shall fax a description of the discovery dispute, not to

exceed one page in length, to the Court at 417-865-2618, and to opposing counsel at least 24

hours before the teleconference.

D.       BUSINESS RECORDS.

         All parties must notify all other parties of any business records they intend to “self-

authenticate” pursuant to Federal Rules of Evidence 803(6), 902(11) and 902(12) on or before

November 16, 2021. A Certificate of Service signifying compliance shall be filed with the

Court.

E.       DAUBERT MOTIONS.

         All motions to strike expert designations or preclude expert testimony premised on

Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) shall be filed on or before

February 15, 2022. The deadline for filing motions in limine does not apply to these motions.

Failure to file a Daubert motion prior to this deadline will constitute a waiver of any arguments

based on Daubert.




                                                   4

          Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 4 of 11
F.      DISPOSITIVE MOTIONS.

        All dispositive motions, except those under FRCP 12(h)(2) or (3), shall be filed on or

before February 15, 2022. All motions for summary judgment shall comply with Local Rule

56.1.

G.      EXTENSIONS OF TIME.

        1.       All motions for extension of time pursuant to FRCP 6(b) or FRCP 31, 33, 34 and

36 must state:

                 a.     The date when the pleading, response or other action is/was first due;

                 b.     The number of previous extensions and the date the last extension expires;

                 c.     The cause for the requested extension, including a statement as to why the

                        action due has not been completed in the allotted time; and

                 d.     Whether the requested extension is approved or opposed by opposing

                        counsel (agreement by counsel to a requested extension is not binding on

                        the Court).

H.      INITIAL PRETRIAL CONFERENCE.

        An initial pretrial conference in this case will be held on August 25, 2022, at 1:00 p.m.

in Courtroom 4B at the United States District Courthouse in Jefferson City, Missouri. Lead trial

counsel shall participate in this conference.

I.      JOINT PRETRIAL MEMORANDUM.

        Prior to the initial pretrial conference, counsel for all parties shall meet, prepare and sign

a Memo on Pretrial Conference. The Memo on Pretrial Conference must be filed by 12:00 p.m.

(noon) August 24, 2022. All parties are responsible for the preparation of the Memo on Pretrial




                                                   5

         Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 5 of 11
Conference and shall jointly complete this Memo. The Memo on Pretrial Conference should

address the following issues:

        1.      Identification of facts not in dispute to which the parties will stipulate;

        2.      Identification of disputed issues regarding the sufficiency of foundation for or

                authenticity of an exhibit;

        3.      Identification of legal and factual issues to be tried;

        4.      Identification of evidentiary issues expected to be presented at trial;

        5.      Estimate length of trial; and

        6.      The history of mediation efforts relating to the case.

J.      MOTIONS IN LIMINE.

        The parties shall file all Motions in Limine ten (10) working days prior to the initial

pretrial conference. Objections to Motions in Limine shall be filed five (5) working days prior to

the initial pretrial conference.

K.      WITNESS LIST.

        At least ten (10) working days prior to the initial pretrial conference each party shall file a

list of witnesses who may be called to testify at trial along with a brief description of the subject

matter as to which they will testify, and an estimate of the length of time for direct examination.

If a witness is not listed by a party, that witness will not be permitted to testify absent leave of

Court and then only for the purpose of unanticipated rebuttal or unanticipated impeachment.

Objection to any witnesses submitted on a witness list shall be filed at least five (5) working days

prior to the initial pretrial conference.




                                                   6

         Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 6 of 11
L.          EXHIBITS.

            Pursuant to Local Rule 39.1, at least ten (10) working days prior to the date the pretrial

conference is to be held, each party will file a list of all exhibits which may be offered at trial.

Except by leave of Court for good cause, no exhibit will be received in evidence which is not

listed. Objections to any exhibit submitted on an exhibit list shall be filed at least five (5)

working days prior to the initial pretrial conference. The parties shall additionally prepare

and provide to the courtroom deputy, the morning of trial, an Exhibit Index, with said

index being prepared on a form provided by the Clerk’s Office. Plaintiff and Defendant

shall use numbers, designating who is offering the exhibit (P1 for Plaintiff’s Exhibit 1, D1 for

Defendant’s Exhibit 1, J1 for Joint Exhibits, etc.). Each item, i.e., each photograph, each

document, must have its own exhibit number. All exhibits shall be marked by the parties prior to

trial. The parties shall provide the Court with a courtesy copy of the exhibits they intend to use

at trial.

M.          DEPOSITION DESIGNATIONS.

            1.    At least ten (10) working days before the date the pretrial conference is to be held,

each party asserting an affirmative claim or claims for relief (plaintiff, third-party plaintiff,

counterclaiming defendant, cross-claiming defendant, etc.) shall file a designation, by page and

line number, of any deposition testimony to be offered in evidence as a part of that party's

case.

            2.     At least five (5) working days prior to the date the pretrial conference is to

be held, each party defending against an affirmative claim for relief shall file:

                   a.      Any objections to proposed deposition testimony designated by any other

                           party;



                                                      7

             Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 7 of 11
               b.      A designation, by page and line number, of any deposition testimony to be

                       offered as cross-examination to deposition testimony designated by other

                       parties; and

               c.      A designation, by page and line number, of any deposition testimony to be

                       offered in evidence as part of that party's case-in-chief in connection with

                       such defense.

       3.      At least three (3) working days before the date of the pretrial conference,

each party asserting an affirmative claim or claims for relief shall file:

               a.      Any objections to proposed deposition testimony designated by any other

                       party; and

               b.      A designation, by page and line number, of any deposition testimony to be

                       offered as cross-examination to deposition testimony designated by other

                       parties.

       4.      The parties shall meet, discuss and in good faith attempt to resolve all objections

to designated deposition testimony prior to the pretrial conference.

N.     REQUESTED VOIR DIRE QUESTIONS.

       Requested voir dire questions are to be filed ten (10) working days prior to the initial

pretrial conference. A courtesy copy of the voir dire questions shall be provided to Chambers at

the time of filing by e-mailing an electronic copy, preferably in Word format, to

Linda_Howard@mow.uscourts.gov. Objections to proposed voir dire questions shall be filed

five (5) working days prior to the initial pretrial conference. No courtesy copy of the objections

is needed.




                                                  8

         Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 8 of 11
O.      JURY STATEMENT.

        The parties are directed to agree upon a statement to be read to the jury setting forth the

background of this case and the claims being asserted. This statement will be read to the jury

panel prior to the voir dire. The proposed jury statement must be submitted to the Court at the

initial pretrial conference.

P.      INSTRUCTIONS.

        1.      Requested Jury Instructions: Proposed jury instructions shall be submitted to the

Court and made available to all parties five (5) working days prior to the initial pretrial

conference in the following form:

                a.      The parties shall meet (by telephone or in person) and confer to assist in

                        filing an agreed upon, single, unified (meaning one) set of proposed jury

                        instructions. Agreed upon instructions shall include the following notation

                        at the bottom of the proposed instructions: “This proposed instruction is

                        agreed upon by the parties.” If a party proposes an instruction that is not

                        agreed upon, the proposed instruction shall indicate which party is

                        proffering the instruction. Proposed instructions by opposing parties on

                        the same subject matter shall be grouped together. (For example, if each

                        party proposed a different preponderance of the evidence instruction,

                        Instruction No. 10A would be the Plaintiff’s proffered preponderance of

                        the evidence instruction and Instruction No. 10B would be the

                        Defendants’ proffered preponderance of the evidence instruction.) Each

                        instruction shall be numbered individually and each instruction shall begin

                        on a separate sheet of paper.



                                                  9

         Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 9 of 11
               b.      At the bottom of each instruction, the party advancing the instruction shall

                       set forth the citation of the patterned instruction, decision, statute,

                       regulation or other authorities supporting the proposition stated in the

                       proposed instruction.

               c.      Any modification of a pattern instruction shall be disclosed.

               d.      Plaintiff’s counsel shall be responsible for initiating the instruction

                       meeting with defense counsel, for making arrangements to obtain defense

                       counsel’s proposed instructions should the parties not agree, and for filing

                       the unified set of proposed instructions at the initial pretrial conference. A

                       courtesy copy of the instructions shall be provided to Chambers at the time

                       of the initial pretrial conference by e-mailing an electronic copy,

                       preferably in Word format, to Linda_Howard@mow.uscourts.gov.

               e.      Instructions not requested as set forth above and not filed at the time of the

                       initial pretrial conference may be deemed to have been not properly

                       requested within the meaning of Fed. R. Civ. P. 51, and may be deemed

                       waived unless the subject of the request is one arising in the course of trial

                       which could not reasonably have been anticipated prior to trial from the

                       pleadings, discovery or nature of the case.

Q.     SETTLEMENT DEADLINE.

       The settlement deadline is 12:00 p.m. (noon) September 1, 2022. If the Court is advised

of a settlement after the settlement deadline, the costs associated with summoning the jury panel

and trial may be assessed as part of court costs in the action.




                                                  10

        Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 10 of 11
R.     TRIAL SETTING.

       It is important that counsel consult one another on the anticipated length of trial

submitted in their Joint Proposed Scheduling Order. Depending on the Court’s calendar, it may

be necessary to set a new trial date to accommodate a longer trial. If at any time during the

pendency of the case counsel believes the length of trial would be greater than that stated in

this Order, counsel is to notify the Court IMMEDIATELY.

       This case is scheduled for a nine (9) day jury trial, commencing at 9:00 a.m. on

Tuesday, September 6, 2022, in Courtroom 4B at the United States District Courthouse in

Jefferson City, Missouri. A final pretrial conference is scheduled for 8:30 a.m. immediately

preceding trial.

       IT IS SO ORDERED.
DATED:         April 15, 2021
                                                       /s/ Douglas Harpool_______________
                                                       DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE




                                                11

        Case 2:19-cv-04218-MDH Document 46 Filed 04/15/21 Page 11 of 11
